In re Wiggins, Dennis; — Defendant(s); applying for writ of certiorari and/or re*1354view, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 319-077; to the Court of Appeal, Fourth Circuit, No. 90-KW-0018.
Denied. Information from the 4th Circuit Clerk’s Office establishes that personnel of that court has sent relator a copy of his October 11, 1988 sentencing. The record lodged in that court of appeal fails to indicate that any motion hearing took place on June 15, 1987 which would or could have been transcribed.